Citation Nr: 0806283	
Decision Date: 02/25/08    Archive Date: 03/03/08

DOCKET NO.  00-05 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

1.  Prior to January 22, 2007, entitlement to an evaluation 
in excess of 10 percent for mechanical low back pain.

2.  On and after January 22, 2007, entitlement to an 
evaluation in excess of 40 percent for mechanical low back 
pain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from September 
1990 to December 1991.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA) and Board remand.


FINDINGS OF FACT

1.  Prior to January 22, 2007, the veteran's lumbar spine 
disability was manifested by lumbosacral strain with pain on 
motion, muscle spasm, tenderness, a stooped and slow gait, 
and the use of assistive device.

3.  On and after January 22, 2007, the veteran's lumbar spine 
disability is manifested by forward flexion to 10 degrees.


CONCLUSIONS OF LAW

1.  Prior to January 22, 2007, the criteria for a 20 percent 
evaluation, but no more, for a lumbar spine disability have 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5295 (2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5237 (2007); 38 C.F.R. §§ 4.40, 
4.45, 4.59 (2007); see also DeLuca v. Brown, 8 Vet. App. 202, 
206 (1995).  

2.  On and after January 22, 2007, the criteria for an 
evaluation in excess of 40 percent for a lumbar spine 
disability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5242 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claim for entitlement to an 
increased evaluation for a lumbar spine disorder, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to a July 
2007 re-adjudication of the veteran's claim, March 2003 and 
March 2006 letters and the August 2004 statement of the case 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Vazquez-Flores v. Peake, No. 05-0355 
(U.S. Vet. App. Jan. 30, 2008); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA 
defect may be cured by the issuance of a fully compliant 
notification letter followed by a re-adjudication of the 
claim).  The letters also essentially requested that the 
veteran provide any evidence in his possession that pertained 
to this claim.  38 C.F.R. § 3.159(b)(1).  Further, the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 
2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 
2007) (holding that although VCAA notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication).  

The veteran's service medical records, VA medical treatment 
records, VA examination reports, and identified private 
medical records have been obtained.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006); see 
also Dingess/Hartman, 19 Vet. App. 473.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, 
appropriate when the factual findings show distinct time 
periods in which a disability exhibits symptoms that warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

By a February 1993 rating decision, the RO granted service 
connection for mechanical low back pain and assigned a 10 
percent evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 
5295, effective December 10, 1991.  By an April 1994 rating 
decision, the RO assigned a noncompensable evaluation under 
38 C.F.R. § 4.71a, Diagnostic Code 5295, effective August 1, 
1994.  By June 1994 and June 1996 rating decisions, the RO 
continued the noncompensable evaluation.  By an August 1999 
rating decision, the RO assigned a 10 percent evaluation 
under 38 C.F.R. § 4.71a, Diagnostic Code 5295, effective May 
26, 1999.  In November 1999, the veteran filed a notice of 
disagreement.  In December 1999, the RO continued the 10 
percent evaluation in a statement of the case (SOC), and in 
March 2000, the veteran filed a substantive appeal.  In 
December 2000, August 2002, December 2002, and August 2004 
supplemental SOCs, the RO continued the 10 percent 
evaluation.  By a July 2007 rating decision and supplemental 
SOC, the RO assigned a 40 percent evaluation under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5242, effective January 22, 2007.

Evaluation prior to January 22, 2007

In a June 1998 VA medical record, the veteran reported 
increased low back pain and associated left leg pain, with 
intermittent muscle spasms, worse by the end of the day.  The 
veteran reported that he had been working on a garbage truck 
and has been lifting heavy garbage cans and reaching over his 
head.  He wore a lumbosacral support at work.  There was 
tenderness over the entire lumbosacral spine and the left 
sacroiliac (SI) joint with some paraspinal spasm.  There was 
no right-sided SI tenderness.  The impression was lumbosacral 
sprain/strain with paraspinal muscle spasm.  X-rays indicated 
no abnormality.  Later that month, the veteran reported that 
his condition had improved with muscle relaxers and heat, but 
that he was still sore and stiff in the morning and when he 
sat for too long.  In a July 1998 VA record, the veteran 
reported low back pain.  Upon examination, there was negative 
straight leg raise, intact deep tendon reflexes and 
sensation, and no reversal of lumbar lordosis.  The veteran's 
gait and toe and heel walk were fine.  The impression was low 
back strain.  

In an August 1998 VA medical record, the veteran reported low 
back pain and muscle spasms.  He took pain medication.  He 
stated that his pain was worse in the morning and improved 
during the day.  He reported no bowel or bladder problems.  
Upon examination, there was tenderness over the lumbosacral 
spinous processes with minimal paraspinal muscle spasm.  
There was no SI joint pain and no buttock or leg pain.  The 
impression was chronic low back pain with intermittent spasm.  
In an October 1998 VA record, there was no spinous process or 
SI joint pain and no paraspinal muscle spasm.  The impression 
was chronic low back pain and spasm, currently asymptomatic.  
In an April 1999 VA record, the veteran reported that by the 
end of the day, his lumbar spine hurt, but there was no 
tenderness or spasm.  He reported that his back hurts and 
burns and upon a bowel movement the pain subsides.  Upon 
examination, there was tenderness over the mid lumbar region 
with no paraspinal spasm or SI joint tenderness.  The 
impression was chronic low back pain.  

A June 1999 VA spine examination was conducted.  The veteran 
reported lower back pain that radiated to his hips, legs, and 
toes.  He reported that physical activity, prolonged standing 
and walking, lifting heavy objects, and going up and down 
stairs were difficult and caused pain.  The back pain also 
disturbed his sleep.  He had difficulty mowing the lawn and 
was unable to do housework or sports activities.  He quit 
playing basketball with his children because it aggravated 
the pain.  He took medication.  The veteran was a garbage 
worker and was required to push the garbage cans up to the 
truck.  He tried not to lift heavy cans, but sometimes had to 
pick up cans that weighed 50 to 100 pounds which aggravated 
his back pain.  The veteran stated that he had missed up to 5 
days of work in a month, to call in sick and stay home due to 
his aggravated back pain.  The veteran stated he was unable 
to stand more than 30 minutes, sit in one position for longer 
than 20 minutes, and had difficulty driving because he had to 
change positions and it caused stiffness.  If he did 
housework, he had to stay in bed for several days for relief 
from the pain.

Upon examination, there was tenderness over the lower part of 
the spine and radiating pain down the hips and legs.  There 
was moderate pain with range of motion.  Neurologically, 
there were good reflexes and normal tone and sensation of the 
extremities.  The veteran walked slowly but could tandem walk 
and walk on his toes and heels.  There was difficulty 
squatting due to pain but the veteran could stand on his toes 
and heels.  There was negative Romberg sign and the veteran 
could lift his leg off the table to 45 degrees with a 
moderate amount of pain.  The veteran could bend down but had 
difficulty touching his toes due to moderate pain.  Extension 
was slow but to 30 degrees and there was bilateral lateral 
bending to 35 degrees and bilateral rotation to 30 degrees.  
The impression was chronic low back pain.  The examiner noted 
a normal electromyography (EMG) and an x-ray showed minimal 
L2-3 disc degeneration.  

In a September 1999 VA medical record, the veteran reported 
increased low back pain with hot burning pain down the right 
leg.  He stated that his back was often inflamed and tender 
with spasms.  He was not taking any medication.  There was 
significant tenderness over the L3/L4/L5 vertebral processes 
and the right SI joint and right paraspinal muscle tenderness 
and tightness.  The impression was exacerbation of chronic 
low back pain with altered gait and paraspinal muscle spasm.  
In a February 2000 VA record, the veteran reported low back 
pain.  He stated that his back pain made it difficult to fall 
and stay asleep.  There was tenderness of the lumbar spine 
region with mild paraspinal muscle spasm and no SI joint 
tenderness.  The impression was chronic low back pain with 
paraspinal muscle spasm exacerbated by not taking 
medications.  

At the May 2000 RO hearing, the veteran reported muscle spasm 
and problems sitting, standing, walking, sleeping, and 
driving.  He also reported radiating pain into his bilateral 
legs.  He rated his pain as 10/10 on most days.  He could 
walk a half block before he had pain and drive 5 miles before 
he had to stop to get out and walk around.  He used a back 
brace.  He stated that his back pain interfered with his job 
and he could no longer cut his grass or play sports.  

In a June 2000 VA medical record, the veteran reported back 
pain.  There was significant tenderness of the mid and lower 
lumbar region with no paraspinal spasm, but right SI joint 
tenderness.  The impression was chronic low back pain 
exacerbated, due to not taking medication.  

A July 2000 VA spine examination was conducted.  The veteran 
was wearing a back brace.  The veteran reported that he could 
not bend, squat, or lift anything greater than 45 pounds.  He 
had to move a lot while driving and had to stop and get out 
after 30 minutes.  He could stand for 30 minutes and then had 
to sit or lay down about 15 minutes due to pain.  He could 
not cut his grass and could only play basketball or baseball 
for about 5 or 10 minutes before he had to stop due to pain.  
He could do his activities of daily living.  At night, his 
sleep was affected due to back pain.  He reported pain down 
his left leg with tingling and that when he got up from a 
sitting position; he had pain in his back and left leg.  He 
rated this pain as 6/10 on a good day and greater than 10 on 
a bad day.  He reported that he took medication daily and at 
night.  He reported that he was a truck driver, but before 
that he worked in solid waste management.  Upon examination, 
gait was slow and slightly humped over but within normal 
limits.  There was limited range of motion.  There was 
significant tenderness of the mid and lower lumbar regions 
without spasms.  There was also right SI joint tenderness, 2+ 
and equal pulses, and 2+ reflexes.  The diagnoses were 
degenerative joint disease and chronic low back pain.  

In a July 2000 VA medical record, the veteran reported low 
back pain that radiated into his left leg.  There was a 
possible decrease in strength of the left S1-L5 root and 
normal reflexes.  In an October 2000 VA record, the veteran 
reported back pain, and that he wore a lumbar support and 
used his legs for lifting which was unavoidable in his job.  
Examination showed lumbar region tenderness on palpation 
without paraspinal muscle spasms and right SI joint 
tenderness.  The impression was lumbar spine degenerative 
disc disease with chronic low back pain.  In a November 2000 
VA record, the veteran reported low back pain.  He currently 
drove a truck.  Examination showed tender low back, poor 
forward bending, and negative straight leg raising.  The 
impression was chronic low back pain.  In December 2000 VA 
records, the veteran reported pain that was 5/10 at the best 
and 10/10 at the worst.  There was tingling and numbness of 
the left lower extremity.  He reported that he could not walk 
more than 1/4 mile, sit more than 1/2 hour, or stand more than 1/2 
hour due to pain.  He only slept 4 hours due to pain.  
Examination showed lumbar spine tenderness to palpation and 
5/5 strength of the bilateral lower extremities.  Range of 
motion was within normal limits.  

In January 2001 VA medical records, the veteran reported 
lumbar pain of 6 out of 10.  He stated that standing and 
walking caused increased pain.  The veteran reported tingling 
radiating pain with occasional numbness of the left lower 
extremity to the toes.  The pain was constant and ranged from 
10/10 at the worst and 5/10 at the best.  Standing straight, 
walking, and standing on toes increased the pain.  He 
reported that pain medications provided little relief.  
Activities of daily life were within normal limits but caused 
extra pain.  He could not walk longer than 1/4 mile, sit more 
than 1/2 hours, or stand more than 1/2 due to pain.  He also 
reported that even with medication, he only gets less than 4 
hours of sleep.  An August 2000 EMG and x-ray showed diffuse 
disc bulge and central disc protrusion at the L5-S1 level, 
with associated calcification or ossification, mild diffuse 
disc bulges at L3-4 and L4-5 with associated mild facet 
arthropathy at L4-5.  Upon examination, there was back 
bending to 5 degrees and bilateral side bending to 8 degrees.  
There was 5/5 strength.  

In a February 2001 VA medical record, the veteran reported 
back pain.  There was lumbar spine tenderness on palpation 
without paraspinal muscle spasm, but with right SI joint 
tenderness.  The impression was degenerative disc disease 
with chronic low back pain.  In a May 2001 VA record, the 
veteran reported low back pain radiating down his left leg to 
the bottom of his foot with occasional numbness.  He reported 
exacerbations that lasted from 30 minutes to a day or two.  
He took medication.  Upon examination, there was full range 
of motion, with 5/5 strength, and negative straight leg raise 
bilaterally.  He was able to heel-toe and tandem gait.  There 
were diminished Achilles reflexes bilaterally.  In a June 
2001 VA record, the veteran reported back pain and rare 
muscle spasm.  His job required a lot of activity like 
bending, stooping, and lifting.  Upon examination, there was 
tenderness of the lumbosacral region with mild paraspinal 
muscle spasm.  The impression was degenerative disc disease 
with low back pain.  

The SSA found the veteran disabled as of May 2001, due to 
osteoarthritis of the knee and secondarily, due to back 
disorders.  

A June 2001 VA spine examination was conducted.  The veteran 
reported back pain that disturbed his sleep and radiating 
pain to the left leg.  He reported that he was guarded when 
he gets up from a sitting position or a lying position.  He 
rated his pain as 9/10.  The veteran reported that he wore a 
sacral corset most of the time.  The veteran stated that he 
was unemployed because he recently quit.  The veteran 
reported that he could not bend, squat, or lift anything over 
35 pounds.  He can drive, but had to change positions 
frequently and get out after 30 minutes to move about.  He 
could stand 30 minutes, but then had to sit or lay down for 
about 15 minutes due to pain.  He could not cut his grass and 
could only play baseball for 10 to 15 minutes and then had 
stop due to pain.  He could do his activities of daily 
living.  He takes daily medication for back pain.  Upon 
examination, there was forward flexion to 90 degrees, 
extension to 30 degrees, bilateral lateral bending to 28 
degrees, and bilateral rotation to 38 degrees, all with pain.  
The veteran's gait was within normal limits, but was slow and 
slightly stooped over.  The veteran was unable to squat to 
the floor and could only squat less than 90 degrees.  He had 
difficulty walking on his toes, but could heel walk.  There 
was tenderness in the lower lumbar vertebrae with tenderness 
of the right paraspinal muscle area without spasm.  There 
were positive straight leg raises and 2+ reflexes.  The 
examiner noted that a March 2001 magnetic resonance imaging 
(MRI) examination found normal alignment with mild disk 
desiccation and central disk protrusion at L5-S1 with 
remaining lumbar disks appearing normal without evidence of 
disk herniaton, foraminal stenosis, or spinal stenosis.  The 
diagnoses were lumbar spine degenerative joint disease and 
chronic low back pain. 

In a March 2002 VA medical record, the veteran reported low 
back pain that radiated down his right leg.  He stated that 
nothing made his pain better and that activity and weather 
changes made his pain worse.  There was no swelling or 
tenderness of the lumbosacral area.  The assessment was 
chronic low back pain.  In June 2002 VA records, the veteran 
reported exacerbation of chronic lumbar pain.  He reported 
back pain that radiated into the legs.  He denied bowel or 
bladder incontinence.  Upon examination, motor strength was 
5/5 and there were 2/4 deep tendon reflexes at the knees and 
ankles.  

In a July 2002 lay statement, the veteran reported that his 
back was so painful he could not bend or sit or stand very 
long.  The pain kept him from sleeping because he tossed and 
turned all night.  

In an August 2002 SSA record, the veteran reported that his 
back hurt upon standing and sitting.  He had difficulties 
with personal care activities, chores, yard work, shopping, 
driving a car, and loading and unloading groceries.  His pain 
was constant.  He wore a back brace.  He reported that he had 
not worked since May 2001 due to his knee problems.  

In an August 2002 VA medical record, the veteran reported 
back pain.  He ambulated without difficulty.  There was 
tenderness of the lumbar spine but no swelling.  A September 
2002 VA MRI showed minimal spondylosis at L5-S1 with disc 
bulge but no encroachment on the spinal canal or 
intervertebral foramina.  In an October 2002 VA record, the 
veteran reported back pain and radicular pain of the 
bilateral extremities.  He denied urinary and bowel 
incontinence and sensory loss.  Upon examination, there were 
+2 lower extremity reflexes, no motor or sensory deficits, 
positive straight leg raise on the right at 30 to 40 degrees, 
mild tenderness to palpation near L4, and no warmth or 
erythema.  In another October 2002 VA record, the veteran 
reported chronic back pain and pain in the legs.  

In an October 2002 SSA record, the veteran reported back 
pain.  Upon examination, there was bilateral rotation to 30 
degrees.  There were 2+ and symmetric pulses, normal 
curvature of the spine, no decreased lumbar spine mobility, 
and no tenderness over the lumbar musculature.  There was 
limping gait without assistive device, but 5/5 motor strength 
of the lower extremities, no atrophy, 2+ and symmetric 
reflexes, and negative bilateral Babinski's sign.  

In a May 2003 VA medical record, the veteran reported chronic 
back pain that was sharp, dully and achy, and 5/10.  The pain 
was worsened by standing, sitting, walking, bending and 
squatting.  He stated that his current pain medication was 
not effective.  The veteran ambulated without difficulty.  In 
February 2004 VA records, the veteran reported chronic back 
pain of 7 out of 10 that radiated down his legs.  The pain 
was dull and burned, but sometimes was sharp.  The veteran 
stated that warm water alleviated the pain and sitting, 
standing, and bending worsened the pain.  He ambulated 
without difficulty.  In September 2004 VA records, the 
veteran reported dull back pain that radiated.  The veteran 
was issued a cane.  The veteran reported that he took muscle 
relaxers.  Activities of daily living made his pain worse.  
In a March 2005 VA record, the veteran reported back pain.  
He worked as a substitute bus driver.  The veteran ambulated 
without difficulty.  In a November 2005 VA record, the 
veteran reported low back pain that was 6/10 and was aching, 
throbbing, and pinstick, better with rest and worse with 
activity or standing.  The pain radiated into the right leg.  

At the June 2006 Board hearing, the veteran reported daily 
back pain and that he could not stand as long, walk as far, 
or bend like he used to.  He could sit 5 or 10 minutes before 
he got uncomfortable and then had to move around and walk.  
He had difficulty driving long distances and had to get out 
and walk around after 30 minutes.  He had difficulty sleeping 
due to back pain.  He took pain medication.  

During the pendency of this appeal, VA revised the criteria 
for diagnosing and evaluating the spine, effective September 
23, 2002 and September 26, 2003.  See 67 Fed. Reg. 54345 
(2002); 68 Fed. Reg. 51454-51458 (2003).  When a new 
regulation is issued while a claim is pending before VA, 
unless clearly specified otherwise, VA must apply the new 
provision to the claim from the effective date of the change 
as long as the application would not produce retroactive 
effects.  See VAOPGCPREC 7-03; 69 Fed. Reg. 25179 (2003).  
The amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  See VAOPGCPREC 3-00; 65 
Fed. Reg. 33422 (2000); see also Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).  The RO addressed the veteran's claim 
for increase under both the old criteria in the Schedule and 
the current regulations.  Thus, there is no prejudice to the 
veteran for the Board to apply the regulatory revisions of 
September 23, 2002 and September 26, 2003 in the adjudication 
of this appeal.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Prior to September 26, 2003, the rating criteria for 
lumbosacral strain assigned a 20 percent evaluation for 
muscle spasm on extreme forward bending with loss of lateral 
spine motion, unilateral, in a standing position, and a 40 
percent evaluation for severe strain, with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  

Effective September 26, 2003, the rating criteria for spine 
disabilities assigned a 100 percent evaluation for 
unfavorable ankylosis of the entire spine, a 50 percent 
evaluation for unfavorable ankylosis of the entire 
thoracolumbar spine, a 40 percent evaluation for forward 
flexion of the thoracolumbar spine 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine, and a 
20 percent evaluation for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine 
(General Rating Formula) (2007).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  38 C.F.R. § 4.71a, General Rating Formula, Note 
(2); see also 38 C.F.R. § 4.71a, Plate V (2007).

Also under the revised rating criteria for spine 
disabilities, any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, are to be rated separately, under an 
appropriate diagnostic code.  38 C.F.R. § 4.71a, General 
Rating Formula, Note (1).  

Prior to September 26, 2003, the veteran's 10 percent 
evaluation contemplates lumbosacral strain with 
characteristic pain on motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (2002).

The evidence of record prior to September 26, 2003 indicates 
that the veteran consistently reported low back pain with 
radiating leg pain and intermittent muscle spasm.  The 
objective medical evidence diagnosed chronic low back pain, 
degenerative joint disease, and degenerative disc disease.  
Throughout the time period, there was a normal, but slow and 
slightly stooped over gait.  In September 1999, there was an 
altered gait due to muscle spasm.  In June 1999 there was 
full lumbar spine lateral flexion and the veteran could bend 
over but had difficulty touching his toes.  In July 2000, 
there was limited range of lumbosacral spine motion.  In 
November 2000, forward bending was poor.  In December 2000 
and January 2001, forward flexion was within normal limits 
but bilateral lateral flexion was 8 out of 30 degrees.  In 
May and June 2001, there was full or nearly full forward 
flexion, bilateral lateral flexion, and bilateral rotation.  
Diagnostic testing showed degenerative joint disease, mild 
disk dessication, disc bulge, and central disk protrusion.  
An EMG was normal.  Here, although the veteran reported 
intermittent spasm, the evidence of record does not 
demonstrate muscle spasm on extreme forward bending.  
Additionally, with the exception of December 2000 and January 
2001, there was almost full lateral lumbar spine motion.  
Moreover, there was no marked limitation of forward bending 
or listing of the whole spine.  38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (2002).  Accordingly, an evaluation in excess of 10 
percent is not warranted for a lumbar spine disability prior 
to September 26, 2003.  

The Board has considered the application of other diagnostic 
codes in effect prior to September 26, 2003.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  For limitation of lumbar 
spine motion, 10, 20, and 40 percent evaluations were 
assigned for slight, moderate, and severe limitation of 
motion, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 
5292 (2002).  But the evidence of record shows that with the 
exception of December 2000 and January 2001, there was almost 
full range of lumbar spine motion.  Accordingly, the 
demonstrated limitation of motion more closely approximates 
slight, rather than moderate, limitation of motion.  In 
addition, sacroiliac injury and weakness is rated identically 
to lumbosacral strain.  38 C.F.R. § 4.71a, Diagnostic Code 
5294 (2002).  Additionally, other codes are not for 
application because there is no objective medical evidence of 
fracture of a vertebra, ankylosis of the complete, cervical, 
dorsal, or lumbar spine, or limitation of dorsal or cervical 
spine motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5285-
91 (2002).  Accordingly, an evaluation in excess of 10 
percent is not warranted prior to September 26, 2003.  

On and after September 26, 2003, the veteran's 10 percent 
evaluation contemplates forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 
degrees, or combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees, or muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or more 
of the height.  38 C.F.R. § 4.71a, General Rating Formula, 
Diagnostic Code 5237.

The evidence of record after September 26, 2003 indicates 
that the veteran reported back pain with intermittent muscle 
spasms that radiated down his legs.  There are no objective 
findings regarding limitation of motion, but the evidence 
showed that the veteran ambulated without difficulty.  
38 C.F.R. § 4.71a, General Rating Formula.  Accordingly, an 
evaluation in excess of 10 percent for a lumbar spine 
disorder is not warranted after September 26, 2003.

The Board has also considered whether an evaluation in excess 
of 10 percent for intervertebral disc syndrome is warranted 
at any time prior to January 22, 2007.  In June 1999, the 
veteran reported that he had missed a few days of work due to 
back pain.  In February 2001, the veteran reported 
exacerbations of pain that lasted from 30 minutes to 2 days.  
But the evidence of record throughout the time period does 
not demonstrate intervertebral disc syndrome with recurring 
attacks or incapacitating episodes, as defined for VA 
purposes.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (2007).  In addition, the 
veteran reported radicular pain, but denied bowel or bladder 
problems and sensory loss.  There was positive straight leg 
raise at 30 to 40 degrees on the right, but there were normal 
reflexes, normal motor and sensory examinations, and normal 
pulses.  Thus, the evidence does not demonstrate objective 
evidence of neurological manifestations from September 23, 
2002 to September 26, 2003.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2003).  Accordingly, an evaluation in excess of 10 
percent for intervertebral disc syndrome is not warranted 
prior to January 22, 2007.  See Tedeschi v. Brown, 7 Vet. 
App. 411, 414 (1995).

The Board has also considered whether, on and after September 
26, 2003, a separate rating is required for any neurological 
component of the veteran's lumbar spine disability.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5235, Note (1).  The 
veteran reported pain that radiated down the bilateral lower 
extremities.  But the objective evidence did not demonstrate 
any neurological component of the veteran's lumbar spine 
disability.  Accordingly, the veteran is not entitled to a 
separate 10 percent evaluation for neurological symptoms of a 
lumbar spine disability.

The Board has also considered an increased evaluation under 
Diagnostic Code 5242, for degenerative arthritis of the 
spine, which is rated under Diagnostic Code 5003.  Under 
Diagnostic Code 5003, degenerative arthritis established by 
x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2007).  But as noted above, an 
increased evaluation is not warranted based on limitation of 
motion.  38 C.F.R. § 4.71a, General Rating Formula.

The Board has also considered 38 C.F.R. §§ 4.40, 4.45, 
addressing the impact of functional loss, weakened movement, 
excess fatigability, incoordination, and pain.  See also 
Deluca, 8 Vet. App. at 206.  The veteran reported chronic low 
back pain with intermittent muscle spasm and radiating pain 
down the bilateral lower extremities.  The veteran took pain 
medication.  The back pain made it difficult to fall asleep 
and stay asleep.  Throughout the time period, the veteran 
reported that he wore a lumbar corset or back brace either 
while at work or most of the time.  His pain ranged from 5/10 
at the best to 10/10 at the worst.  The veteran also stated 
that he was unable to do housework, shopping, and yard work 
due to pain.  If he did housework, he had to stay in bed for 
several days for relief from the pain.  If he played 
basketball or baseball for 5 to 15 minutes, he had to quit 
due to pain.  The veteran reported that physical activity, 
standing, walking, lifting heavy objects, sitting, driving, 
bending, and going up and down stairs were difficult and 
caused increased pain.  When he drove, there was stiffness 
and he had to change positions and stop after about 30 
minutes to move.  The veteran could not walk longer than 1/4 
mile and could only sit or stand for 30 minutes before he had 
to rest or move around due to pain.  The veteran could not 
bend, squat, or lift anything greater than 35 to 45 pounds.  
In a May 2001 VA record, he reported exacerbations that 
lasted from 30 minutes to a day or two.  Warm water and rest 
alleviated the pain.  From June 1998 to June 1999, the 
veteran reported that worked on a garbage truck and lifted 
heavy garbage cans and reached over his head.  The veteran 
stated that he had missed up tot 5 days per month of work, 
because his back pain required him to stay in bed all day.  
As of July 2000, the veteran was working as a truck driver.  
In June 2001, the veteran stated he was unemployed because he 
quit.  In August 2002, he reported that he had not worked 
since May 2001 due to his knee problems.  In September 2004, 
he worked as a substitute bus driver.  

The objective medical evidence of record consistently showed 
that the veteran ambulated without difficulty and was able to 
complete his activities of daily living although they caused 
pain.  There was tenderness of the lumbar spine and some 
paraspinal spasm.  There was also 5/5 strength, no muscle 
atrophy, good muscle tone, normal reflexes, normal spine 
curvature, normal sensation, and normal pulses.  The veteran 
had a slow and slightly stooped gait and could tandem and 
heel and toe walk.  In May 2001, there were diminished 
Achilles reflexes.  There was pain upon lumbar range of 
motion.  In summary, the veteran consistently reported 
difficulty sitting, standing, walking, doing yard work, or 
doing any physical activity, and the objective medical 
evidence of record demonstrated a stooped and slow gait, the 
use of assistive devices, tenderness, muscle spasms, and pain 
upon motion.  The veteran is entitled to an increased 
evaluation of 20 percent based on these provisions because 
the evidence of record shows additional functional 
impairment, fatigability, incoordination, weakness, or pain 
beyond that contemplated within the 10 percent evaluation.  
38 C.F.R. §§ 4.40, 4.45; see also Deluca, 8 Vet. App. at 206.

Evaluation on and after January 22, 2007

A January 2007 VA neurological disorders examination was 
conducted.  The veteran reported pain that radiated down the 
bilateral lower extremities to the toes and numbness and 
tingling in the bilateral legs 1 to 2 times per week that 
lasted about 20 minutes and required the veteran to take a 
break because he was unable to stand or walk.  A motor 
examination showed normal strength, muscle tone, and muscle 
bulk.  A sensory examination showed normal light touch, pin 
prick, vibratory, position sense, and reflexes.  The 
neurology consultation found low back pain secondary to joint 
pain, rather than compromise of the lumbosacral root and 
osteoarthritis.  The examiner noted that the veteran refused 
an EMG.  Nerve conduction studies were normal in the 
bilateral legs.  The diagnosis was parasthesia legs, 
insufficient evidence to warrant an acute diagnosis because 
there was a normal examination and normal nerve conduction 
studies.  There were moderate effects on chores, shopping, 
exercise, sports, recreation, and traveling, and no effects 
on feeding, bathing, dressing, toileting, and grooming.   

A January 2007 VA spine examination was conducted.  The 
veteran reported daily low back pain that lasted several 
hours and required rest.  Onset of pain was due to bending, 
twisting, standing and walking.  The radiating pain was 
moderate, sharp at times, but was constant and persistently 
aching.  At best, he rested for a few hours, at worst, he 
stayed in bed all day.  There was pain, numbness, and 
tingling that radiated to both legs.  There was no history of 
hospitalization or surgery, urinary problems, or bowel 
problems.  The veteran reported a history of numbness, 
paresthesias, fatigue, decreased motion, stiffness, weakness, 
and pain, but no leg or foot weakness, falls, unsteadiness.  
There were weekly flare-ups that lasted 1 to 2 days and were 
precipitated by driving, standing, and walking.  Alleviating 
factors were rest and pain medication.  The veteran reported 
that there was 50% loss of function during flare-ups.  The 
veteran wore a brace sometimes.  The veteran reported that he 
could drive for 10 minutes and then had to get out to 
stretch.  Also difficult were bending, sweeping, and 
clearing.  

Upon examination, the examiner noted that the objective 
findings were out of proportion to the subjective complaints.  
There was lumbar spine flexion to 10 degrees, extension to 5 
degrees, left lateral flexion to 7 degrees, right lateral 
flexion to 6 degrees, left rotation to 6 degrees, and right 
rotation to 9 degrees, all with pain but no additional 
limitation of motion upon repetition.  There was no kyphosis, 
gibbus, list, lumbar flattening, lumbar lordosis, scoliosis, 
or reverse lordosis.  A motor examination was 5/5 for hip 
flexion, hip extension, knee extension, ankle dorsiflexion, 
ankle plantar flexion, and great toe extension.  There was 
normal muscle tone and no atrophy.  There was normal 
pinprick, light touch, and position sense examinations of the 
lower extremities.  There were normal ankle jerks and knee 
jerks, and normal plantar flexion.  There was no 
thoracolumbar spine ankylosis.  There was a positive 
bilateral Lasegue's sign.  Imaging studies showed no evidence 
of significant degenerative changes.  The veteran refused an 
EMG.  The veteran was not currently employed and he asserted 
that this was due to his low back pain.  There were moderate 
effects on chores, shopping, exercise, recreation, and 
traveling, it prevented sports, and there were no effects on 
feeding, bathing, dressing, toileting, and grooming.  The 
examiner noted that the veteran had poor propulsion gait but 
had no difficulty hopping on or off the exam table or 
dressing and undressing.  There was no objective evidence of 
muscle spasm, abnormal spinal contour, sciatic, neuritis, 
neuralgia, sensory loss, or bowel or bladder dysfunction.  

The veteran's lumbar spine disability was rated under 
Diagnostic Code 5242, for degenerative arthritis of the 
spine.  Diagnostic Code 5242, for degenerative arthritis of 
the spine, is rated under Diagnostic Code 5003.  Under 
Diagnostic Code 5003, degenerative arthritis established by 
x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2007).  

The rating criteria for spine disabilities assigns a 100 
percent evaluation for unfavorable ankylosis of the entire 
spine, a 50 percent evaluation for unfavorable ankylosis of 
the entire thoracolumbar spine, and a 40 percent evaluation 
for forward flexion of the thoracolumbar spine 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine.  38 C.F.R. § 4.71a, General Rating Formula.  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  38 C.F.R. § 4.71a, General Rating Formula, Note 
(2); see also 38 C.F.R. § 4.71a, Plate V.

The rating criteria for intervertebral disc syndrome assigns 
a 40 percent evaluation for incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months, and a 60 percent evaluation for 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243.  An incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  38 C.F.R. § 4.71a, General Rating 
Formula, Note (1).

Also under the rating criteria for spine disabilities, any 
associated objective neurological abnormalities, including, 
but not limited to, bowel or bladder impairment, are to be 
rated separately, under an appropriate diagnostic code.  38 
C.F.R. § 4.71a, General Rating Formula, Note (1).  

The veteran's 40 percent evaluation contemplates forward 
flexion of the thoracolumbar spine 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine.  
38 C.F.R. § 4.71a, Diagnostic Code 5242 (2007).  The evidence 
of record indicates forward flexion to 10 degrees and no 
favorable or unfavorable ankylosis.  38 C.F.R. § 4.71a, 
General Rating Formula.  Accordingly, an evaluation in excess 
of 40 percent for a lumbar spine disability is not warranted.

Additionally, an evaluation in excess of 40 percent under the 
diagnostic code for intervertebral disc syndrome is not 
warranted because although the veteran reported that his 
lumbar spine disability exacerbations required that he take a 
break and that sometimes he had to stay in bed all day, the 
record did not demonstrate any incapacitating episodes for VA 
purposes.  38 C.F.R. § 4.71a, Diagnostic Code 5243; see 
Tedeschi, 7 Vet. App. at 414.

The Board has also considered whether a separate rating is 
required for any neurological component of the veteran's 
lumbar spine disability.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5235, Note (1).  The veteran reported pain, numbness, 
and tingling of the bilateral lower extremities that made him 
unable to stand or walk, but he denied leg or foot weakness, 
falls, and unsteadiness.  The veteran also reported that 
there were no bowel or bladder problems.  The objective 
medical evidence showed normal sensory examination, normal 
nerve conduction studies, and normal reflexes.  The veteran 
refused an EMG.  A neurology consultation found the pain was 
secondary to joint pain, rather than compromise of the 
lumbosacral root.  The diagnosis was parasthesia legs, 
insufficient evidence to warrant an acute diagnosis due to 
normal examination.  Accordingly, the veteran is not entitled 
to a separate 10 percent evaluation for neurological symptoms 
of a lumbar spine disability.

The Board has also considered 38 C.F.R. §§ 4.40, 4.45, 
addressing the impact of functional loss, weakened movement, 
excess fatigability, incoordination, and pain.  See also 
Deluca, 8 Vet. App. at 206.  The veteran reported constant 
radiating moderate pain that was sharp at times.  There was 
also daily low back pain that lasted several hours and 
required rest.  Onset of pain was due to bending, twisting, 
standing and walking.  At best, the veteran rested for a few 
hours, at worst, he had to stay in bed all day.  The veteran 
also reported numbness, tingling, and pain that radiated down 
the bilateral lower extremities 1 to 2 times per week that 
lasted about 20 minutes and required the veteran to take a 
break because he was unable to stand or walk.  These were 
precipitated by driving, standing, and walking and were 
alleviated by rest and pain medication.  These flare-ups 
caused a 50% loss of function.  The veteran reported a 
history of fatigue, decreased motion, stiffness, weakness, 
and pain, but no leg or foot weakness, falls, unsteadiness.  
The veteran reported that he could drive for 10 minutes and 
then had to get out to stretch.  The veteran asserted that he 
was unemployed due to his back pain.  The objective medical 
evidence of record demonstrated normal strength, muscle tone, 
muscle bulk, and no atrophy.  There was normal sensory 
examination, normal nerve conduction studies, normal 
reflexes, and normal spine curvature.  There was no 
additional limitation of motion upon repetition.  There were 
moderate effects on chores, shopping, exercise, sports, 
recreation, and traveling, and no effects on feeding, 
bathing, dressing, toileting, and grooming.   The examiner 
noted that the veteran had poor propulsion gait but had no 
difficulty hopping on or off the exam table or dressing and 
undressing.  Although the veteran reported flare-ups 1 to 2 
times per week, pain, weakness, and decreased motion, the 
objective medical evidence of record demonstrates no 
additional limitation of motion upon repetition, good 
strength, normal reflexes, normal sensory, and no atrophy.  
The veteran is not entitled to an increased evaluation based 
on these provisions because the evidence of record shows no 
additional functional impairment, fatigability, 
incoordination, weakness, or pain beyond that already 
contemplated within a 40 percent evaluation.  38 C.F.R. 
§§ 4.40, 4.45; see also Deluca, 8 Vet. App. at 206.

Throughout the entire period of record, the Board has also 
considered the issue of whether the veteran's lumbar spine 
disability presents an exceptional or unusual disability 
picture so as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extraschedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
regard, the Board notes that the evidence does not show that 
the lumbar spine disability interfered markedly with 
employment beyond that contemplated in the assigned rating, 
nor does it warrant frequent periods of hospitalization, or 
otherwise render impractical the application of the regular 
schedular standards.  Although the veteran reported that 
sometimes he had to miss work to stay home in bed, evidence 
of marked interference was not shown.  SSA found the veteran 
primarily disabled due to knee disorders, and the veteran 
stated that he hadn't worked since 2001 due to his knee 
problems.  Moreover, there was no evidence of frequent 
periods of hospitalization.  In the absence of any additional 
factors, the RO's failure to refer of this issue for 
consideration of an extraschedular rating did not prejudice 
the veteran.

After review of the evidence, there is no evidence of record 
that would warrant a rating in excess of 20 percent prior to 
January 22, 2007, or a rating in excess of 40 percent after 
January 22, 2007 for a lumbar spine disability at any time 
during the period pertinent to this appeal.  38 U.S.C.A. 5110 
(West 2002); see also Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

Prior to January 22, 2007, a 20 percent evaluation, but no 
more, for a lumbar spine disability is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.

On and after January 22, 2007, an evaluation in excess of 40 
percent for a lumbar spine disability is not warranted.



____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


